Case 2:19-cv-00044-SPC-MRM Document 38 Filed 05/21/20 Page 1 of 2 PageID 424



                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

JUAN J. RAMOS LIZANO and
MARISOL M. PEREZ,

                Plaintiffs,

v.                                                          Case No.: 2:19-cv-44-FtM-38MRM

GEOVERA SPECIALTY
INSURANCE COMPANY,

                Defendant.
                                                 /

                                                ORDER1

        Before the Court is the parties’ Notice of Settlement (Doc. 37), advising that the

case has settled and requesting that the Court retain jurisdiction to enforce the terns of

the settlement agreement.

        Because the parties have settled this case, the Court will administratively close it

under Middle District of Florida Local Rule 3.08(b). But the Court declines to indefinitely

retain jurisdiction to enforce the settlement agreement. The parties are not without

recourse, as they may independently enforce their agreement in a separate action.

        Accordingly, it is now

        ORDERED:

        (1)     The case is DISMISSED without prejudice subject to the right of any party,

within thirty (30) days from the date of this Order, to submit a stipulated form of final




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using hyperlinks, the
Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
they provide, nor does it have any agreements with them. The Court is also not responsible for a hyperlink’s
availability and functionality, and a failed hyperlink does not affect this Order.
Case 2:19-cv-00044-SPC-MRM Document 38 Filed 05/21/20 Page 2 of 2 PageID 425



judgment or request an extension of time to do so, or for any party to move to reopen the

case upon a showing of good cause. See M.D. Fla. R. 3.08(b). Once the thirty-day period

expires, this dismissal shall be deemed with prejudice without further order.

      (2)    The Clerk is DIRECTED to terminate any scheduled deadlines and

administratively close the case.

      DONE and ORDERED in Fort Myers, Florida this 21st day of May, 2020.




Copies: All Parties of Record




                                            2
